 Case 6:19-cv-00951-GAP-GJK Document 1 Filed 05/21/19 Page 1 of 9 PageID 1



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

KRISTOPHER NURGE,                )
                                 )
     Plaintiff,                  )
                                 )
vs.                              )
                                 ) CASE NO.: __________________
MICHAELSON GROUP, INC.,          )
and MICHAEL MOSES                )
     Defendant,                  )
________________________________ )

                                  COMPLAINT

      COMES NOW, Plaintiff, KRISTOPHER NURGE (Plaintiff), by and

through the undersigned counsel, hereby sues Defendants, MICHAELSON

GROUP, INC. (MGI), and MICHAEL MOSES (Moses) (collectively referred to as

Defendants), for unpaid overtime compensation under the Fair Labor Standards

Act, 29 U.S.C. §§ 201 to 219, and alleges as follows:

                         JURISDICTION AND VENUE

      1.     This Court has subject matter jurisdiction over this action pursuant to

29 U.S.C. §§ 206, 207, and 216(b), which provide that suit under the Fair Labor

Standards Act (hereinafter “FLSA”) “may be maintained against any employer . . .

in any Federal or State court of competent jurisdiction.”




                                          1
 Case 6:19-cv-00951-GAP-GJK Document 1 Filed 05/21/19 Page 2 of 9 PageID 2



      2.    This Court has federal question jurisdiction over this action pursuant

to 28 U.S.C. § 1331.

      3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as

Defendant resides in and/or does business within this District. In addition, a

substantial part of the events and omissions giving rise to the claims pled in this

Complaint occurred within this District.

                                    PARTIES

      4.    Plaintiff is a resident of the State of Florida and was an employee of

Defendants in this District during the three (3) years before the date on which this

Complaint was filed.

      5.    During the three (3) years before the date on which this Complaint

was filed, Plaintiff was employed by Defendants to perform maintenance and

carpentry work on Defendants’ properties.

      6.    At all times material, Plaintiff was an “employee” of Defendant

within the meaning of the FLSA, 29 U.S.C. § 203(e)(1).

      7.    Defendant MGI is a Florida for profit corporation with a principal

address of 12443 San Jose Boulevard, Suite 604, Jacksonville, Florida 32259.

      8.    Defendant Moses is the owner, president, and manager of MGI.

      9.    Defendant Moses is a Florida resident.




                                           2
 Case 6:19-cv-00951-GAP-GJK Document 1 Filed 05/21/19 Page 3 of 9 PageID 3



      10.     Defendants, individually and collectively, at all times material, are an

“employer” of the Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).

                            FACTUAL ALLEGATIONS

      11.     Defendant MGI manages and operates multi-family housing

properties.

      12.     Defendant Moses controls MGI’s day-to-day operations, and was

Plaintiff’s direct supervisor.

      13.     Defendant MGI, as part of its business, engages in interstate

commerce by, but not limited to, providing its services in Florida, and other states,

transacting business with foreign corporations which were part of interstate

commerce, purchasing materials and supplies from dealers, wholesalers, suppliers,

and retailers out of state which were part of interstate commerce, by advertising on

the World Wide Web and other mediums to potential clients outside the State of

Florida, and by transacting business across state lines, all of which are part of

interstate commerce.

      14.     Furthermore, Defendant MGI obtained, exchanged, and sent/received

funds to and from of the State of Florida, used telephonic transmissions going

outside of the State of Florida to conduct business, and transmitted electronic

information through computers, the internet, via email, and otherwise outside of

the State of Florida.


                                          3
 Case 6:19-cv-00951-GAP-GJK Document 1 Filed 05/21/19 Page 4 of 9 PageID 4



      15.    Defendant MGI has annual revenue of at least five hundred thousand

dollars ($500,000.00) and is subject to the FLSA.

      16.    Defendant Moses has annual revenue of at least five hundred thousand

dollars ($500,000.00) and is subject to the FLSA.

      17.    Alternatively, collectively, Defendants have annual revenue of at least

five hundred thousand dollars ($500,000.00) and are subject to the FLSA.

      18.    Defendant MGI controlled the day to day operations of the business

and was actively involved in the day to day operations of the same, including

matters concerning hiring, firing, payroll, setting policies, making procedures,

setting goals and quotas, marketing, establishing services performed, setting

pricing for services, and other business operations.

      19.    Defendant Moses controlled the day to day operations of the business

and was actively involved in the day to day operations of the same, including

matters concerning hiring, firing, payroll, setting policies, making procedures,

setting goals and quotas, marketing, establishing services performed, setting

pricing for services, and other business operations

      20.    Defendants supervised the operations of their business, including

hiring and firing employees, setting work schedules for the employees, and

providing work assignments for employees.




                                          4
 Case 6:19-cv-00951-GAP-GJK Document 1 Filed 05/21/19 Page 5 of 9 PageID 5



      21.   Plaintiff was employed by Defendants to work in maintenance, and

carpentry in or about October 2014, and continues to be employed by Defendant in

that same position.

      22.   Plaintiff primary job duty, and responsibility was to, at the direction

of Defendant Moses, provide general maintenance and carpentry labor to service

Defendants properties.

      23.   At all times material herein, Plaintiff performed his job duties and

responsibilities for Defendants in the Kissimmee, and Orlando area.

      24.   Defendants paid Plaintiff $18.00 per hour.

      25.   Plaintiff regularly worked more than forty (40) hours per week, but

Defendant failed to pay Plaintiff an overtime premium.

      26.   Defendant Moses supervised, directed, and managed Plaintiff’s work,

including determining the nature and scope of the work, the volume of work, and

the deadlines in which Plaintiff’s work was to be completed.

      27.   Defendant suffered and permitted Plaintiff to work more than forty

(40) hours per week without appropriate overtime pay.

      28.   Defendant has been aware, or should have been aware, that Plaintiff

was entitled to an overtime premium for all hours worked in excess of forty (40)

hours in a work week because Plaintiff is a non-exempt employee.




                                        5
 Case 6:19-cv-00951-GAP-GJK Document 1 Filed 05/21/19 Page 6 of 9 PageID 6



         29.   Defendants knew that Plaintiff was working overtime hours because

they required Plaintiff to work overtime hours and/or were present during those

hours.

         30.   Defendant Moses knew that Plaintiff was working overtime hours

because he directed, and managed Plaintiff’s work volume.

         31.   Although they had a legal obligation to do so, Defendants did not

make, keep, or preserve adequate or accurate records of the hours worked by

Plaintiff.

      COUNT I – FAILURE TO PAY OVERTIME UNDER THE FLSA

         32.   Plaintiff re-alleges and incorporates Paragraphs one (1) through thirty-

one (31) above as if fully set forth herein.

         33.   Plaintiff   was     employed      by    Defendant     to    work     in

maintenance/carpentry during the three (3) year period immediately preceding the

filing of the Complaint.

         34.   Plaintiff was an “employee” within the meaning of the FLSA, 29

U.S.C. § 203(e)(1).

         35.   Plaintiff was not exempt from receiving overtime compensation under

the FLSA.

         36.   Plaintiff performed the essential duties required of him while

employed by Defendants.


                                           6
 Case 6:19-cv-00951-GAP-GJK Document 1 Filed 05/21/19 Page 7 of 9 PageID 7



        37.   During the three (3) year period immediately preceding the filing of

the Complaint, Plaintiff, at Defendants’ insistence, regularly worked in excess of

forty (40) hours per work week.

        38.   Defendants, at all times material, are an “employer” of the Plaintiff,

and within the meaning of the FLSA, 29 U.S.C. § 203(d).

        39.   Section 207(a)(1) of the FLSA prohibits an employer from employing

its non-exempt employees for a work week longer than forty (40) hours, unless

such employee receives compensation for all hours he or she is employed in excess

of forty hours at a rate not less than one and one-half times the regular rate of pay.

        40.   Defendants suffered and permitted Plaintiff to work more than forty

(40) hours per work week during weeks within the statutory period without paying

overtime compensation.

        41.   Defendants failed and refused to properly compensate Plaintiff at the

proper overtime rate for each hour worked in excess of forty (40) hours per work

week.

        42.   By failing to accurately record, report, and/or preserve records of the

hours worked by Plaintiff, Defendant has failed to make, keep, and preserve

records with respect to each of its employees sufficient to determine their wages,

hours, and other conditions and practices of employment in violation of the FLSA.




                                           7
 Case 6:19-cv-00951-GAP-GJK Document 1 Filed 05/21/19 Page 8 of 9 PageID 8



      43.    Defendants knew, or showed reckless disregard for the fact, that their

failure to pay Plaintiff as alleged herein was in violation of the FLSA.

      44.    The actions of Defendants complained of herein were willful within

the meaning of 29 U.S.C. § 216(b).

      45.    Because of Defendants’ actions, Plaintiff had to retain counsel, and is

entitled to recover attorneys' fees and costs connected with this suit.

      46.    As a result of the unlawful acts of Defendants, Plaintiff has been

deprived of overtime compensation in amounts to be determined at trial, and is

entitled to recovery of such amounts, liquidated damages, attorneys’ fees, costs and

other compensation.

      WHEREFORE, Plaintiff, KRISTOPHER NURGE, by and through

undersigned counsel, pray for the following relief:

      A.     Declare and find that the Defendants committed one or more of the

             following acts:

             i. Violated overtime provisions of the FLSA by failing to pay

                overtime wages to Plaintiff and similarly-situated persons who opt-

                in to this action; and,

             ii. Willfully violated overtime provisions of the FLSA.

      B.     Judgment against Defendants in the amount of Plaintiff’s unpaid

             overtime wages at the applicable overtime rate;


                                           8
 Case 6:19-cv-00951-GAP-GJK Document 1 Filed 05/21/19 Page 9 of 9 PageID 9



      C.    Award liquidated damages on all compensation due accruing from the

            date such amounts were due;

      D.    Award all costs and reasonable attorneys’ fees incurred prosecuting

            this claim;

      E.    Award prejudgment interest (to the extent liquidated damages are not

            awarded) and post-judgment interest as provided by law;

      F.    Grant leave to amend to add claims under applicable federal laws;

      G.    Grant leave to add additional plaintiffs by motion, the filing of written

            consent forms, or any other method approved by the Court; and,

      H.    For such further relief as the Court deems just and equitable.


                PLAINTIFF DEMANDS A TRIAL BY JURY


Dated this 21st day of May, 2019.

                                             /s/Jeremiah J. Talbott
                                             Jeremiah J. Talbott, Esquire
                                             FL Bar No. 015484
                                             Law Office of Jeremiah J. Talbott, P.A.
                                             900 E. Moreno Street
                                             Pensacola, FL 32503
                                             Phone: (850) 437-9600
                                             Fax: (850) 437-0906
                                             jjtalbott@talbottlawfirm.com
                                             civilfilings@talbottlawfirm.com
                                             Attorney for Plaintiff



                                         9
